DETAILED ACTION

Claims 1-27 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-27 rejected under 35 U.S.C. 102(a)(1) as being anticipated by BEIBEI LI (US-20150066594-A1).
	As per claim 1, BEIBEI LI teaches “a computer implemented method for classifying data and providing recommendations in a user interface, comprising”:

“receiving, at a data model generation module stored at partially in memory and including or coupled with at least one micro-processor, an inquiry from a user computing or communication device, the inquiry including one or more terms,” (TABLE 1, [0014]-[0016], [0032]-[0036]);
“classifying, by the data model, the one or more terms of the inquiry into one or more classes associated with one or more hierarchical data structures in real-time or nearly real-time,” (TABLE 1, [0014]-[0016], [0032]-[0036]);
“determining one or more recommended actions from a plurality of stored actions, the recommended actions being linked to the one or more classes for the inquiry; and presenting at least one recommended action of the one or more recommended actions in a user interface of the user computing or communication device to the user in response to the inquiry,” (TABLE 1, [0014]-[0016], [0032]-[0036]).
As per claim 2, BEIBEI LI further shows “transforming, at a transformation module stored at least partially in the memory, the data model into a transformed data model,” (TABLE 1, [0014]-[0016]).
As per claim 3, BEIBEI LI further shows “wherein
the transformed data model is installed on the user computing or communication device or on a remote computing system, (TABLE 1, [0014]-[0016]) and

As per claim 4, BEIBEI LI further shows “transmitting the inquiry or information therefor to the transformed data model,” (TABLE 1, [0014]-[0016]); and 
“determining, at the transformed data model, whether the inquiry can be classified into at least one recognized class stored hierarchically in the one or more hierarchical data structures,” (TABLE 1, [0014]-[0016]).
	As per claim 5, BEIBEI LI further shows “in response to determining that the inquiry can be classified into the at least one recognized class, determining the one or more classes based at least in part on the inquiry at the transformed data model,” (TABLE 1, [0014]-[0016]).
	As per claim 6, BEIBEI LI further shows “in response to determining that the inquiry cannot be classified into the at least one recognized class, determining a first link between the inquiry and the one or more classes,” (TABLE 1, [0032]-[0036]);
“formulating a first custom question that seeks a first additional input from the user with at least the first link or information therefor,” (TABLE 1, [0032]-[0036]); and
“presenting the first custom question in the user interface of the user computing or communication device to the user,” (TABLE 1, [0032]-[0036]).
BEIBEI LI further shows “receiving the first additional input from the user via the user interface of the user computing or communication device,” (TABLE 1, [0014]-[0016]); and
“determining whether the inquiry can be classified into the at least one recognized class with the first additional input at the transformed data model,” (TABLE 1, [0014]-[0016]).
As per claim 8, BEIBEI LI further shows “in response to determining that the inquiry can be classified into the at least one recognized class with the first additional input, classifying the inquiry into the one or more classes with at least the first additional input,’ (TABLE 1, [0014]-[0016]).
As per claim 9, BEIBEI LI further shows “in response to determining that the inquiry cannot be classified into the at least one recognized class with the first additional input, iteratively determining one or more second links between the inquiry and the one or more classes all at once or in separate instances,” (TABLE 1, [0014]-[0016]);
“formulating a second custom question that seeks a second additional input from the user with at least one of the one or more second links or information therefor,” (TABLE 1, [0014]-[0016]); and 
“presenting the second custom question in the user interface of the user computing or communication device to the user,’ (TABLE 1, [0014]-[0016]).
BEIBEI LI further shows “receiving the second additional input from the user via the user interface of the user computing or communication device,’ (TABLE 1, [0014]-[0016]); and
“determining whether the inquiry can be classified into the at least one recognized class with at least the second additional input at the transformed data model,” (TABLE 1, [0014]-[0016]).
As per claim 11, BEIBEI LI further shows “determining the one or more classes for the inquiry with at least the second additional input at the transformed data model,” (TABLE 1, [0014]-[0016]);
“determining a plurality of terms, tokens, patterns, or relations for the inquiry,” (TABLE 1, [0014]-[0016]); and “determining the one or more classes at least by hierarchically applying a plurality of checks to the plurality of terms, tokens, patterns, or relations for the inquiry,” (TABLE 1, [0014]-[0016]).
	As per claim 12, BEIBEI LI further shows “ranking the one or more classes into one or more ranked classes; and determining a final class from the one or more classes or from the one or more ranked classes for the inquiry,” (TABLE 1, [0014]-[0016]).
	As per claim 13, BEIBEI LI further shows “determining whether one or more actions can be determined for the one or more classes or for a final class identified from the one or more classes or the one or more ranked classes,’ (TABLE 1, [0014]-[0016]).
BEIBEI LI further shows “when the one or more actions cannot be determined for the one or more classes or for the final class, determining or identifying the one or more actions with term embedding techniques or one or more hierarchical data structures,’ (TABLE 1, [0032]-[0036]); and
“when the one or more actions cannot be determined for the one or more classes or for the final class, (TABLE 1, [0032]-[0036])
iteratively determining a first action link between the one or more actions and the one or more classes,” (TABLE 1, [0032]-[0036]);
“formulating a third custom question that seeks a third additional input from the user with at least the first action link or information therefor,” (TABLE 1, [0032]-[0036]); and
“presenting the third custom question in the user interface of the user computing or communication device to the user,” (TABLE 1, [0032]-[0036]).
As per claim 15, BEIBEI LI further shows “receiving the third additional input from the user via the user interface of the user computing or communication device,” (TABLE 1, [0032]-[0036]);
“determining whether the one or more actions can be determined for the one or more classes or for the final class with the third additional input,” (TABLE 1, [0032]-[0036]);

“ranking the one or more actions into one or more ranked actions,” (TABLE 1, [0032]-[0036]).
As per claim 16, BEIBEI LI teaches “a system for classifying data and providing recommendations in a user interface, comprising”:
“a plurality of modules, at least one of which is stored at least partially in memory and comprises at least one microprocessor including one or more processor cores executing one or more threads,” (TABLE 1, [0014]-[0016], [0032]-[0036]);
a non-transitory computer accessible storage medium storing thereupon program code that includes a sequence of instructions that, when executed by the at least one micro-processor or processor core, causes the at least one micro-processor or processor core at least to:
“identify or generate a data model,” (TABLE 1, [0014]-[0016], [0032]-[0036]);
“receive at a data model generation module stored at partially in memory and including or coupled with at least one micro-processor, an inquiry or information from a user computing or communication device, the inquiry including one or more terms,” (TABLE 1, [0014]-[0016], [0032]-[0036]);

“determine one or more recommended actions from a plurality of stored actions, the recommended actions being linked to the one or more classes for the inquiry,” (TABLE 1, [0014]-[0016], [0032]-[0036]); and
“present at least one recommended action of the one or more recommended actions in a user interface of the user computing or communication device to the user in response to the inquiry,” (TABLE 1, [0014]-[0016], [0032]-[0036]).
As per claim 17, BEIBEI LI further shows “wherein the program code includes further instructions that, when executed by the at least one micro-processor or processor core, cause the at least one processor or processor core at least further to transform, at a transformation module stored at least partially in the memory, the data model into a transformed data model,” (TABLE 1, [0014]-[0016]).
As per claim 18, BEIBEI LI further shows “wherein the program code includes further instructions that, when executed by the at least one micro-processor or processor core, cause the at least one processor or processor core at least further to:
“transmit the inquiry or information therefor to the transformed data model,” (TABLE 1, [0032]-[0036]);

“in response to determining that the inquiry can be classified into the at least one recognized class, determine the one or more classes based at least in part on the inquiry at the transformed data model,” (TABLE 1, [0032]-[0036]);
“in response to determining that the inquiry cannot be classified into the at least one recognized class, (TABLE 1, [0032]-[0036])
determine a first link between the inquiry and the one or more classes; formulate a first custom question that seeks a first additional input from the user with at least the first link or information therefor,” (TABLE 1, [0032]-[0036]); and
“present the first custom question in the user interface of the user computing or communication device to the user,” (TABLE 1, [0032]-[0036]);
“receive the first additional input from the user via the user interface of the user computing or communication device,” (TABLE 1, [0032]-[0036]); and
“determine whether the inquiry can be classified into the at least one recognized class with the first additional input at the transformed data model,” (TABLE 1, [0032]-[0036]).
BEIBEI LI further shows “wherein the program code includes further instructions that, when executed by the at least one micro-processor or processor core, cause the at least one processor or processor core at least further to:
in response to determining that the inquiry can be classified into the at least one recognized class with the first additional input, classify the inquiry into the one or more classes with at least the first additional input,” (TABLE 1, [0032]-[0036]); and
“in response to determining that the inquiry cannot be classified into the at least one recognized class with the first additional input, (TABLE 1, [0032]-[0036])
iteratively determine one or more second links between the inquiry and the one or more classes all at once or in separate instances; formulate a second custom question that seeks a second additional input from the user with at least one of the one or more second links or information therefor; and present the second custom question in the user interface of the user computing or communication device to the user,” (TABLE 1, [0032]-[0036]).
As per claim 20, BEIBEI LI further shows “wherein the program code includes further instructions that, when executed by the at least one micro-processor or processor core, cause the at least one processor or processor core at least further to:
“receive the second additional input from the user via the user interface of the user computing or communication device,” (TABLE 1, [0032]-[0036]);

“determine the one or more classes for the inquiry with at least the second additional input at the transformed data model,” (TABLE 1, [0032]-[0036]);
“determine a plurality of terms, tokens, patterns, or relations for the inquiry; determine the one or more classes at least by hierarchically applying a plurality of checks to the plurality of terms, tokens, patterns, or relations for the inquiry; rank the one or more classes into one or more ranked classes; determine a final class from the one or more classes or from the one or more ranked classes for the inquiry,” (TABLE 1, [0032]-[0036]); and
“determine whether one or more actions can be determined for the one or more classes or for a final class identified from the one or more classes or the one or more ranked classes,” (TABLE 1, [0032]-[0036]).
As per claim 21, BEIBEI LI further shows “wherein the program code includes further instructions that, when executed by the at least one micro-processor or processor core, cause the at least one processor or processor core at least further to:
when the one or more actions cannot be determined for the one or more classes or for the final class, determine or identify the one or more actions with term embedding techniques or one or more hierarchical data structures,” (TABLE 1, [0014]-[0016], [0032]-[0036]);

iteratively determine a first action link between the one or more actions and the one or more classes,” (TABLE 1, [0014]-[0016], [0032]-[0036]);
“formulate a third custom question that seeks a third additional input from the user with at least the first action link or information therefor,” (TABLE 1, [0014]-[0016], [0032]-[0036]); and
“present the third custom question in the user interface of the user computing or communication device to the user,” (TABLE 1, [0014]-[0016], [0032]-[0036]);
“receive the third additional input from the user via the user interface of the user computing or communication device,” (TABLE 1, [0014]-[0016], [0032]-[0036]);
“determine whether the one or more actions can be determined for the one or more classes or for the final class with the third additional input,” (TABLE 1, [0014]-[0016], [0032]-[0036]);
“identify or determine, at a recommendation module stored at least partially in memory, the one or more actions for the one or more classes or for the final class with at least the third additional input,” (TABLE 1, [0014]-[0016], [0032]-[0036]); and
“rank the one or more actions into one or more ranked actions,” (TABLE 1, [0014]-[0016], [0032]-[0036]).
BEIBEI LI teaches “an article of manufacture comprising a non-transitory computer accessible storage medium having stored thereupon a sequence of instructions which, when executed by at least one processor or at least one processor core executing one or more threads, causes the at least one processor or the at least one processor core to perform a set of acts for classifying data and providing recommendations in a user interface, the set of acts comprising:
identifying or generating a data model,” (TABLE 1, [0014]-[0016], [0032]-[0036]);
“receiving at a data model generation module stored at partially in memory and including or coupled with at least one micro-processor, an inquiry from a user computing or communication device, the inquiry including one or more terms,” (TABLE 1, [0014]-[0016], [0032]-[0036]);
“classifying, by the data model, the one or more terms of the inquiry into one or more classes associated with one or more hierarchical data structures in real-time or nearly real-time,” (TABLE 1, [0014]-[0016], [0032]-[0036]);
“determining one or more recommended actions from a plurality of stored actions, the recommended actions being linked to the one or more classes for the inquiry; and presenting at least one recommended action of the one or more recommended actions in a user interface of the user computing or communication device to the user in response to the inquiry,” (TABLE 1, [0014]-[0016], [0032]-[0036]).
As per claim 23, BEIBEI LI further shows “the set of acts further comprising: transforming, at a transformation module stored at least partially in the 
the data model is configured in a first programming language, and the transformed data model is transformed from the first programming language into a second programming language,” (TABLE 1, [0014]-[0016]).
As per claim 24, BEIBEI LI further shows “the set of acts further comprising: transmitting the inquiry or information therefor to the transformed data model; determining, at the transformed data model, whether the inquiry can be classified into at least one recognized class stored hierarchically in the one or more hierarchical data structures,” (TABLE 1, [0032]-[0036]);
“in response to determining that the inquiry can be classified into the at least one recognized class, determining the one or more classes based at least in part on the inquiry at the transformed data model,” (TABLE 1, [0032]-[0036]);
“in response to determining that the inquiry cannot be classified into the at least one recognized class, (TABLE 1, [0032]-[0036])
determining a first link between the inquiry and the one or more classes; formulating a first custom question that seeks a first additional input from the user with at least the first link or information therefor,” (TABLE 1, [0032]-[0036]); and

“receiving the first additional input from the user via the user interface of the user computing or communication device,” (TABLE 1, [0032]-[0036]); and
“determining whether the inquiry can be classified into the at least one recognized class with the first additional input at the transformed data model,” (TABLE 1, [0032]-[0036]).
As per claim 25, BEIBEI LI further shows “the set of acts further comprising:
in response to determining that the inquiry can be classified into the at least one recognized class with the first additional input, classifying the inquiry into the one or more classes with at least the first additional input,” (TABLE 1, [0032]-[0036]); and
in response to determining that the inquiry cannot be classified into the at least one recognized class with the first additional input, (TABLE 1, [0032]-[0036])
iteratively determining one or more second links between the inquiry and the one or more classes all at once or in separate instances,’ (TABLE 1, [0032]-[0036]);
“formulating a second custom question that seeks a second additional input from the user with at least one of the one or more second links or information therefor; and presenting the second custom question in the user interface of the user computing or communication device to the user,” (TABLE 1, [0032]-[0036]).
BEIBEI LI further shows “the set of acts further comprising: receiving the second additional input from the user via the user interface of the user computing or communication device,” (TABLE 1, [0014]-[0016], [0032]-[0036]);
“determining whether the inquiry can be classified into the at least one recognized class with at least the second additional input at the transformed data model,” (TABLE 1, [0014]-[0016], [0032]-[0036]);
“determining the one or more classes for the inquiry with at least the second additional input at the transformed data model,” (TABLE 1, [0014]-[0016], [0032]-[0036]);
“determining a plurality of terms, tokens, patterns, or relations for the inquiry; determining the one or more classes at least by hierarchically applying a plurality of checks to the plurality of terms, tokens, patterns, or relations for the inquiry; ranking the one or more classes into one or more ranked classes; determining a final class from the one or more classes or from the one or more ranked classes for the inquiry,” (TABLE 1, [0014]-[0016], [0032]-[0036]); and
“determining whether one or more actions can be determined for the one or more classes or for a final class identified from the one or more classes or the one or more ranked classes,” (TABLE 1, [0014]-[0016], [0032]-[0036]).
As per claim 27, BEIBEI LI further shows “the set of acts further comprising:
when the one or more actions cannot be determined for the one or more classes or for the final class, determining or identifying the one or more actions with term embedding techniques or one or more hierarchical data structures,’ (TABLE 1, [0014]-[0016], [0032]-[0036]);

iteratively determining a first action link between the one or more actions and the one or more classes,” (TABLE 1, [0014]-[0016], [0032]-[0036]);
“formulating a third custom question that seeks a third additional input from the user with at least the first action link or information therefor,” (TABLE 1, [0014]-[0016], [0032]-[0036]); and
“presenting the third custom question in the user interface of the user computing or communication device to the user,” (TABLE 1, [0014]-[0016], [0032]-[0036]);
“receiving the third additional input from the user via the user interface of the user computing or communication device,” (TABLE 1, [0014]-[0016], [0032]-[0036]);
“determining whether the one or more actions can be determined for the one or more classes or for the final class with the third additional input,” (TABLE 1, [0014]-[0016], [0032]-[0036]);
“identifying or determining, at a recommendation module stored at least partially in memory, the one or more actions for the one or more classes or for the final class with at least the third additional input,” (TABLE 1, [0014]-[0016], [0032]-[0036]); and
“ranking the one or more actions into one or more ranked actions,” (TABLE 1, [0014]-[0016], [0032]-[0036]).


                                               Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

                                                 
                                                        








                                                       Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIM T NGUYEN/Primary Examiner, Art Unit 2153